The conviction is for the unlawful sale of intoxicating liquor; punishment fixed at confinement in the penitentiary for one year.
The State's witness Coker testified that in February, 1922, he purchased from the appellant a pint of liquor. There is no testimony controverting this fact. The case was tried upon a plea of guilty. There is nothing in the record attacking the sanity of the accused or otherwise calling in question the propriety of accepting the plea. The charge of the court, the verdict and judgment are regular. The evidence is sufficient to support the verdict.
The judgment is affirmed.
Affirmed.